Citation Nr: 1210955	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy (obstructive hydrocephalus).  

2.  Entitlement to service connection for chronic disability manifested by loss of feeling of the right hand (right hand numbness), as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy.  

3.  Entitlement to service connection for chronic disability manifested by loss of feeling of the right foot (right foot numbness), as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy.  

4.  Entitlement to service connection for bilateral vocal cord paralysis, as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy.  

5.  Entitlement to service connection for chronic disability manifested by respiratory damage (respiratory disability), as secondary to obstructive hydrocephalus with fourth ventricular tumor status post craniotomy.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper and lower extremities.

7.  Entitlement to service connection for hair loss.

8.  Entitlement to service connection for a rash on the thighs and shoulders.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to July 1969.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects that the Veteran was scheduled for a hearing before a Veterans Law Judge with the Board in July 2007.  However, prior to the date of his scheduled hearing, he submitted a written statement requesting to cancel his scheduled hearing.  VA has not since received any further request by the Veteran to be scheduled for a hearing.  The Board concludes that all due process requirements were met regarding the Veteran's hearing request.

In a May 2010 decision, the Board denied the Veteran's claims for service connection for obstructive hydrocephalus, right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder, and remanded the remaining claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

The Veteran appealed that part of the Board's May 2010 decision that denied his service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court found that the Board provided inadequate reasons for concluding that a medical examination or opinion was not needed and set aside that part of the Board's May 2010 Board decision that denied service connection for obstructive hydrocephalus, right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder, and remanded the issues back to the Board for further adjudication.  A copy of the Court's Memorandum Decision is in the claims file.

In an April 2011 rating decision, the RO granted service connection for an anxiety disorder (claimed as PTSD).  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for PTSD.

The matters of entitlement to service connection for obstructive hydrocephalus, right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

In an April 2011 signed statement, prior to the promulgation of a decision in this appeal, the Veteran said that he was no longer appealing his claims for service connection for peripheral neuropathy of the left upper and lower extremities, hair loss, and a rash on the thighs and shoulders.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his claims for service connection for peripheral neuropathy of the left upper and lower extremities, hair loss, and a rash on the thighs and shoulders.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  The appellant withdrew his appeal for service connection for peripheral neuropathy of the left upper and lower extremities, hair loss, and a rash on the thighs and shoulders in an April 2011 signed statement and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed



ORDER

The claim for service connection for peripheral neuropathy of the left upper and lower extremities is dismissed.

The claim for service connection for hair loss is dismissed.

The claim for service connection for a rash on the thighs and shoulders is dismissed.



REMAND

The Veteran contends that he is entitled to service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy, as well as right hand numbness, right foot numbness, bilateral vocal cord paralysis and a respiratory disorder as secondary to his obstructive hydrocephalus.  He asserts that he received a polio vaccine while in service that may have contained Simian Virus 40 (SV40).  In support of his claim, he submitted medical treatise material indicating that SV40 was found in cells used to grow the polio vaccine in the late 1950s and 1960s and that there was a possible connection between SV40 and ependymomas, and ependymomas and hydrocephalus.  An ependymoma is defined as "a neoplasm composed of differentiated ependymal cells; most are slow growing and benign, but a few are malignant."  See Dorland's Illustrated Medical Dictionary 890 (31st ed. 2007) at 636. 

In the August 2011 Memorandum Decision, the Court found that, in its May 2010 decision, the Board provided inadequate reasons for concluding that a medical examination or opinion was not needed.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court further noted that the Board failed to make a finding regarding the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1131, 1337 (Fed. Cir. 2008).  

The record reflects that, in April 2003, the Veteran was seen for vocal cord paralysis and diagnosed with obstructive hydrocephalus, possible Arnold-Chiari malformation, and cervical syringomyelia.  Results of a subsequently performed biopsy revealed a subependymoma and the tumor was surgically removed.  The Veteran was later noted to have right hand and foot numbness and, results of a July 2003 computed tomography (CT) scan of his head revealed diffuse ventriculomegaly.  A December 2003 follow up note indicates that the Veteran made extensive recovery, and no longer had significant episodes of autonomic dysfunction.  Results of a magnetic resonance image (MRI) performed in January 2005 showed no recurrent tumor.  However, a follow up not from this time indicates that the Veteran still experienced right-sided numbness and some motor dysfunction.   

The record further shows that, in February 2006, VA received the Veteran's claim for service connection for the obstructive hydrocephalus and the other claimed disabilities.  He argued that he received a polio vaccine during service that he believed was contaminated with the Simian virus 40 (SV40).  The Veteran submitted medical literature suggesting a "possible" causative relationship between the monkey papovavirus SV40 and ependymomas.  This literature notes that large numbers of the United States population were exposed to this virus in the late 1950s and early 1960s, when the virus contaminated vaccines that were administered in mass inoculations.  Another piece of more recently submitted literature suggests that the "inactivated (Salk) and early live attenuated (Sabin) forms of the polio vaccines" were inadvertently contaminated with SV40.  It is unclear from the evidence of record if the Veteran was administered this type of polio vaccine.  This record also notes that different adenovirus vaccines distributed to some U.S. military personnel from 1961 to 1965 also contained SV40.  

The Veteran's service treatment records do not reflect that he received a polio vaccine, or any other vaccine, during active military service.  However, this fact alone does not demonstrate that such a vaccine was not administered.  The record does not presently contain the Veteran's vaccination history prepared during active duty.  Further attempts to obtain this information should be made prior to appellate consideration of the Veteran's claims.  

In addition, the Veteran should be scheduled for a VA examination to determine the etiology of his claimed obstructive hydrocephalus, prior to appellate consideration of his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. at 79; 38 U.S.C. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  

While the medical evidence of record does not yet demonstrate that the Veteran was vaccinated during military service, it would seem that he is fully competent to testify that he received a polio vaccine while in service, as noted in the Court's Memorandum decision at page 2.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The record does not presently contain any evidence to call into question the Veteran's assertion that he was vaccinated for polio during active duty in the 1960s.  

In addition to his statements discussed above, the Veteran submitted the medical literature suggesting a possible relationship between polio vaccines administered in the early 1960s and different adenovirus vaccines used on military personnel from 1961 to 1965 and ependymomas.  The Veteran was diagnosed with an ependymoma in 2003.  

Therefore, the evidence demonstrates that the Veteran has a currently diagnosed disability, and provided competent lay testimony of an in-service event (receiving vaccinations).  He also submitted evidence at least suggesting a relationship between certain types of vaccinations and his currently diagnosed disability.  The Court has stated that the third McLendon element previously outlined establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  As such, a VA examination is necessary before appellate review proceeds on this matter.  

As a final matter, the Board notes that the issues of entitlement to service connection for right hand numbness, right foot numbness, vocal cord paralysis, and a respiratory disorder are all claimed as secondary to obstructive hydrocephalus.  Therefore, these issues are inextricably intertwined with the issue of entitlement to service connection for obstructive hydrocephalus.  See e.eg., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) and any other appropriate federal agency and specifically request the Veteran's inoculation records with his vaccination history from his active military service.  If these records are unavailable, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, that should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

2.  After completion of the above requested development, and regardless of whether vaccination records can be obtained, schedule the Veteran for a VA examination by a physician with expertise to determine the etiology of any obstructive hydrocephalus found to be present.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner should be advised that the Board has found as credible the Veteran's report of receiving a polio vaccine in the 1960s while on active duty.  

The examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater than any currently diagnosed ependymoma and resultant obstructive hydrocephalus is related to the Veteran's period of active military service, including his receipt of a polio vaccine in the 1960s while on active duty.  

The examiner should further indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder are proximately due to or the result of obstructive hydrocephalus.  If not, are they at least as likely as not aggravated by obstructive hydrocephalus?  If aggravated, what permanent, measurable increase in current right hand and foot numbness, bilateral vocal cord paralysis and a respiratory disorder is attributable to the obstructive hydrocephalus?  

A complete rationale must be provided for all opinions offered, and as already noted, the Veteran's lay statements must be considered and discussed, as well as the medical literature in the claims file.  If the examiner states no conclusion(s) as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

3.  After completion of the above, the RO/AMC should review the record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


